EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seung-Hyun Jang on February 10, 2021.

The application has been amended as follows: 

In claim 2, line 1, change “The system for controlling dual oil pump” to --The system for controlling the dual oil pump--
In claim 3, line 1, change “The system for controlling dual oil pump” to --The system for controlling the dual oil pump--
In claim 3, lines 5-6, change “control the electric oil pump not to rotate by rotating the electric oil pump in the forward direction to discharge the engine oil of the oil pan” to --control the electric oil pump to stop rotating by discharging the engine oil of the oil pan--
In claim 4, line 1, change “The system for controlling dual oil pump” to --The system for controlling the dual oil pump--
In claim 5, line 1, change “The system for controlling dual oil pump” to --The system for controlling the dual oil pump--
the dual oil pump--
In claim 6, line 3, change “determines” to --determine[[s]]--
In claim 7, line 1, change “The system for controlling dual oil pump” to --The system for controlling the dual oil pump--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, does not disclose, teach, or fairly suggest the invention of independent claims 1 and 8. Namely, a dual oil pump of an engine and method of controlling the same, comprising, inter alia, an electric oil pump and a mechanical oil pump as recited, wherein a controller is configured to control operation of the electric oil pump in response to oil pressure and RPM as recited, the control step including rotating the electric oil pump in forward or reverse directions, or stopping of the electric oil pump, where the electric oil pump.
The prior art made of record and not relied upon is considered the closest prior art and is pertinent to applicant's disclosure.
Kim et al., US 9,689,773, teaches an electric oil pump (without a mechanical oil pump) with an oil pump control unit to control the electric oil pump based on a diagnosis of its driving duty.
Lee et al., US 9,127,667, teaches an electric oil pump (without a mechanical oil pump) with an oil pump controller based on oil pressure data.

Lee et al., US 8,371,823, teaches an dual oil pump with electric oil pump control for creating a working fluid pressure in a transmission and a clutch for a hybrid vehicle, which can accurately reflect the viscosity characteristics of the oil.
Kakinami et al., US 7,946,389, teaches an oil supply system for a vehicle including electric and mechanical oil pumps and a hydraulic pressure control circuit.
Kitano et al., US 7,481,053, teaches a hydraulic pressurizer system with an engine driven mechanical oil pump and a battery powered electric oil pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK HAMO/Primary Examiner, Art Unit 3746